250 F.2d 659
UNITED STATES of America, Plaintiff-Appellee,v.Harry TRACHTENBERG, Defendant-Appellant.
No. 12.
Docket 24302.
United States Court of Appeals Second Circuit.
Argued December 9, 1957.
Decided January 9, 1958.

William B. Mahoney, Buffalo, N. Y., for defendant-appellant.
John O. Henderson, U. S. Atty. for the Western Dist. of New York, Buffalo, N. Y. (Leo J. Fallon, Asst. U. S. Atty., Buffalo, N. Y., of counsel), for plaintiff-appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The sole contention advanced by appellant is that the evidence fails to support the verdict and that his motion made at the trial for the direction of a verdict of acquittal should have been granted and the indictment now dismissed. But all we can find is a clear-cut issue of veracity between appellant and the witnesses for the prosecution, who testified to sales of nickel to appellant during the period from July 1, 1954 to January 6, 1955, whereas appellant gave sworn testimony to the contrary when questioned before the Grand Jury for the Western District of New York, which was conducting an investigation into alleged thefts of nickel moving in interstate commerce. One of the issues submitted to the jury was whether or not the false testimony was intentionally and wilfully given, and the jury evidently did not believe that appellant's answers to the questions propounded were given "through mistake or inadvertence."


2
Affirmed.